It is an honour for me, as 
President of the Republic of Sierra Leone, to deliver 
my first speech to this Assembly. I wish to congratulate 
Mr. D’Escoto Brockmann on his assumption of the 
high office of President of the General Assembly at its 
sixty-third session, and to assure him of Sierra Leone’s 
support and cooperation as he undertakes the 
challenging responsibility of presiding over our 
deliberations during this session. I should also like to 
express my gratitude to his predecessor for the efficient 
way in which he guided the Assembly during its last 
session. 
 The sacred duty of this Organization to save 
succeeding generations from the scourge of war was 
tested in fire in Sierra Leone, but today my country 
demonstrates what the United Nations can achieve 
when its Members work closely together. The people of 
Sierra Leone know the value and relevance of the 
United Nations and appreciate its continuing support as 
we reconstruct our society from war to peace and work 
with determination to build a better future. 
 
 
25 08-51845 
 
 The theme for this general debate, “The impact of 
the global food crisis on poverty and hunger in the 
world as well as the need to democratize the United 
Nations”, is important and timely. Africa has a 
disproportionate share of the world’s poor and hungry, 
and the need for urgent and concerted action is 
compelling. The rising cost of food has had a negative 
impact on our resources and poses a threat to our 
national stability and the stability of other countries in 
West Africa. It is vital that Africa increase food 
productivity and achieve food self-sufficiency. African 
farmers need to adopt higher-yielding land practices, 
with increased use of seeds, fertilizers and irrigation. 
 In that connection, we welcome the work of the 
Alliance for a Green Revolution in Africa, chaired by 
former Secretary-General Kofi Annan. The Alliance 
recognizes that massive investment in agriculture is the 
key to a long-term solution to the continent’s food 
crisis. That will enable Africans to grow enough of 
their own food and become less dependent on handouts 
from donors. Sierra Leone, like many other countries 
in Africa, is suitably positioned to benefit from such 
investment because of its vast arable land, abundant 
water resources and the fact that over 70 per cent of its 
population is engaged in farming or farming-related 
activities. If that problem is going to be resolved, it is 
essential to end the agricultural subsidies and trade 
barriers that impoverish African farmers. 
 I have had the privilege to coordinate the African 
Union committee of 10 heads of State and Government 
charged with the mandate to promote the African 
Common Position on the Reform of the United 
Nations. In that capacity, and as Head of State of Sierra 
Leone, I welcome the theme “the need to democratize 
the United Nations” as part of this year’s work of the 
General Assembly. 
 The need to democratize and reform the 
Organization is of vital importance. However, reform is 
not an end in itself but a means to an end. We support a 
strong and effective United Nations that can meet the 
ever-increasing and complex array of challenges in the 
twenty-first century. We are convinced that a more 
representative and effective United Nations will 
strengthen the loyalty and commitment of Member 
States and make the Organization more responsive to 
the needs of our time. 
 It should be recognized that reform efforts have 
achieved some modest successes. However, one of the 
most critical and urgent issues on our current reform 
agenda — reform of the Security Council — remains 
unresolved. We need to make the Security Council 
more representative of today’s realities. The current 
composition of the Security Council contradicts basic 
principles of democratic representation. Africa has 
outlined its collective position in the Ezulwini 
Consensus. Africa will negotiate in good faith, and we 
expect others to do the same in the best interest of the 
Organization. The status quo is not an option. Africa, 
with 53 countries constituting about a quarter of the 
United Nations membership, deserves permanent 
representation in the Security Council. We believe that 
the Security Council should be enlarged sooner rather 
than later. 
 The United Nations has had an important role in 
global peace and the development of justice. Sierra 
Leone’s peace and stability are due largely to United 
Nations peacekeeping, a visible and an important 
aspect of the Organization’s work. The Peacebuilding 
Commission, the Peacebuilding Fund and other United 
Nations agencies are helping us in critical ways to 
achieve our development priorities and to meet the 
challenges of post-conflict reconstruction. 
 The United Nations-backed Special Court for 
Sierra Leone and the Truth and Reconciliation 
Commission have made extraordinary contributions to 
establishing the rule of law and fighting against 
impunity so that the people of Sierra Leone can put 
their tragic past behind them and look forward to the 
future. Without reconciliation, tolerance and the rule of 
law, there will be no true and lasting peace. 
 The Special Court has established legal principles 
that will endure beyond its anticipated closure in 2010. 
I want to commend the efforts of the Special Court to 
engage both my Government and the international 
justice community in making preparations for any 
residual issues that might remain following its closure. 
The facilities of the Special Court in the heart of our 
historic capital, Freetown, will be inherited by Sierra 
Leone, and we will explore the best possible use for 
them. 
 In recent years, Sierra Leone has made real 
progress in consolidating democracy and good 
governance by conducting successive free, fair and 
non-violent presidential, parliamentary and local 
Government elections. We are on the right path. On 
behalf of all Sierra Leoneans, I would like to thank 
  
 
08-51845 26 
 
members of the international community for their 
invaluable contribution to our electoral process, and 
particularly for their logistical and technical support 
that enabled the various institutions to perform their 
respective tasks. 
 But we are the first to acknowledge that much 
more needs to be done to achieve sustainable peace and 
development. War and deadly conflicts have social and 
economic consequences long after the fighting has 
ended. A peaceful country requires more than the 
absence of war. Development remains the foremost 
need of all Sierra Leoneans. Moreover, it is the 
foundation of security, and it makes political rights 
meaningful.  
 One can be secure only if one has food, shelter, 
clean water and protection from disease. That is why 
the monumental task of poverty eradication is one of 
the national priorities of my Government. My 
Government is completing a second-generation poverty 
reduction strategy to guide us in the process. We have 
also developed a comprehensive strategy for the 
nation’s development over the next five years, called 
the Agenda for Change. The Millennium Development 
Goals (MDGs) are also central to our work. Despite the 
enormous difficulties on the development front and in 
achieving the MDGs, we are resolved to improve the 
lives of our people and to respond constructively to 
their needs and aspirations. International support 
remains crucial, however, if we are to consolidate hard-
won gains. It is our hope that the United Nations and 
other development partners will continue to be our 
steadfast allies in our ongoing struggle for economic 
progress and development. 
 The mission of the United Nations — to serve the 
cause of peace, to advance development and to protect 
the human rights of all — is more important than ever. 
The United Nations is a unique forum where the weak 
and the strong, the poor and the prosperous can have 
their voices heard. Sierra Leone reaffirms its 
commitment to the ideals and principles of the United 
Nations and will continue to be a constructive partner 
and member of this Organization. 